                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  KRISTINE D. KELLER,                              Case No. 1:18-cv-00308-DCN

         Plaintiff,                                SUCCESSIVE REVIEW ORDER

          v.

  KIMBERLY ANN KELLER

         Defendant.


                      I. INTRODUCTION AND BACKGROUND

       On August 3, 2018, the Court issued its initial review order in this case. Dkt. 5. In

that order, the Court denied Kristine D. Keller’s Application for Leave to Proceed In Forma

Pauperis. Id. at 2. The Court also determined, however, that Keller’s Complaint was

deficient and must be dismissed. Id. at 3–5. The Court gave Keller sixty (60) days in which

to file an amended complaint and cure the deficiencies identified in its order. Id. at 6.

       Over the next ten months, the Court granted numerous extensions for Keller to file

an amended complaint. Eventually, on November 15, 2019, Keller filed her Amended

Complaint. Based on the following, the Court, having conducted a subsequent review of

the Amended Complaint, determines that Keller has satisfied the requirements of 28 U.S.C.

§ 1915(e)(2) and may proceed with this action.




SUCCESSIVE REVIEW ORDER – 1
                                       II. ANALYSIS

         In Keller’s Amended Complaint, she alleges that this Court has diversity jurisdiction

as she is a resident of Montana and the sole defendant, her sister Kimberly Ann Keller

(“Kimberly”), is a defendant of Washington. She also alleges that this action involves her

late-father’s estate, which includes property located in Idaho that was sold for $375,000,

and thus she believes the amount in controversy requirement for diversity jurisdiction is

met.

         As to the facts of her case, Keller alleges that her Father, Richard J. Keller

(“Richard”), lived in Idaho. Keller states that he suffered from congestive heart failure,

dementia, and other physical ailments later in his life. During this time, Keller believes that

Richard’s eldest child and caregiver, Kimberly, improperly influenced and took advantage

of Richard, as evidenced by Richard transferring family resources to Kimberly before his

death.

A. Personal Jurisdiction

         Federal due process requires that a nonresident defendant have minimum contacts

with the forum state such that the exercise of personal jurisdiction does not offend

traditional notions of fair play and substantial justice. International Shoe Co. v.

Washington, 326 U.S. 310 (1945). To avoid dismissal of a complaint, a plaintiff must make

a prima facie showing of jurisdictional facts. Lake v. Lake, 817 F.2d 1416, 1420 (9th Cir.

1987).

         “A court may exercise either general or specific jurisdiction over a nonresidential

defendant.” Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990). If a nonresidential


SUCCESSIVE REVIEW ORDER – 2
defendant’s activities in the forum state are substantial or continuous and systematic,

general jurisdiction applies, even when the activities are unrelated to the cause of action.

Id. If such activities do not rise to the level of “substantial” or “continuous and systematic,”

specific jurisdiction may be appropriate if the nonresidential defendant “has sufficient

contacts with the forum state in relation to the cause of action.” Id.

       As alleged, Kimberly acted as Richard’s caregiver for some time before he passed

away. Also, Kimberly received real estate located in Coeur d’Alene, Idaho. As such, the

primary acts that give rise to Keller’s cause of action took place in Idaho, and Kimberly

stands to benefit from land she allegedly wrongfully obtained in Idaho. Thus, Keller has

sufficiently alleged that this Court has personal jurisdiction over Kimberly.

B. Subject Matter Jurisdiction

       In order to exercise subject matter jurisdiction, the parties must be citizens of

different states and the amount in controversy must exceed $75,000. 28 U.S.C. § 1332. In

the Ninth Circuit, “the sum claimed by the plaintiff controls if the claim is apparently made

in good faith. It must appear to a legal certainty that the claim is really for less than the

jurisdictional amount to justify dismissal” Naffe v. Frey, 789 F.3d 1030, 1040 (9th Cir.

2015) (internal quotations omitted). Here, Keller has properly alleged subject matter

jurisdiction. Keller claims to be a citizen of Montana, whereas she states that Kimberly is

a citizen of Washington. Further, Keller claims that the sale of the property located in Idaho

was in excess of $375,000 and that she has lost approximately $200,000 due to Kimberly’s

alleged undue influence. Thus, Keller has sufficiently pled subject matter jurisdiction.




SUCCESSIVE REVIEW ORDER – 3
C. Venue

       Generally, venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located; (2) a judicial district in
       which a substantial part of the events or omissions giving rise to the claim
       occurred, or a substantial part of property that is the subject of the action is
       situated; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any
       defendant is subject to the court's personal jurisdiction with respect to such
       action.

28 U.S.C. § 1391. Here, Keller alleges that a substantial part of the events or omissions

that give rise to her claim—Kimberly’s improper influence over Richard—took place in

Idaho. Thus, Kimberly has sufficiently pled that this is the proper venue for this action.

D. Probate Exception

       In a previous decision, this Court noted its concern with Keller’s claims and the

probate exception. Generally, under the probate exception federal courts may not “(1)

probate or annul a will, (2) administer a decedent’s estate, or (3) assume in rem jurisdiction

over property that is in the custody of the probate court.” Goncalves By & Through

Gonclaves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237, 1252 (9th Cir. 2017)

(internal quotations omitted).

       Here, Keller states that there was no probate of Richard’s will. Instead, she is

challenging the transfers and gifts Richard made to Kimberly before he died. However, the

three causes of action Keller alleges—undue influence, lack of competency, and lack of

capacity—are typically what is alleged to annul a will. At this point, it is necessary to

construe Keller’s Amended Complaint liberally. Resnick v. Hayes, 213 F.3d 443, 447 (9th



SUCCESSIVE REVIEW ORDER – 4
Cir. 2000) (“[C]ourts must construe pro se pleadings liberally.”). The Court will allow

Keller to proceed with her Amended Complaint insofar as it does not seek to annul

Richard’s will, similar to a claim for tortious interference. See Marshall v. Marshall, 547

U.S. 293, 314 (2006) (“Under our federal system, Texas cannot render its probate courts

exclusive competent to entertain a claim of [tortious interference]. We therefore hold that

the District Court properly asserted jurisdiction over [such a claim].”).

E. Scope of this Decision

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court must screen the complaints of litigants

who seek in forma pauperis status. After completing a subsequent review, the Court

determines that Keller may proceed with her Amended Complaint. This decision, though,

does not protect Keller from potential attacks regarding the substance contained herein. In

other words, the Court’s screening and approval of the Amended Complaint does not

prevent Kimberly from bringing a motion to dismiss based on, for example, lack of

jurisdiction. This decision simply recognizes that Keller has met the very low threshold

required by § 1915 and that she may commence in serving her Amended Complaint on

Kimberly pursuant to Federal Rule of Civil Procedure 4.

                                   III. CONCLUSION

       In Keller’s Amended Complaint, she has sufficiently addressed the Court’s initial

concerns when it originally screened her Complaint. See Dkt. 5. As such, she may proceed

with service of her Amended Complaint.




SUCCESSIVE REVIEW ORDER – 5
                                              IV. ORDER

IT IS HEREBY ORDERED THAT:

    1. Keller may proceed with service of the Summons of her Complaint in accordance

        with applicable procedures.1


                                                          DATED: February 3, 2020


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




1
  The Court advises Keller that she is subject to the same rules of procedure as parties represented by
counsel. See United States v. Merrill, 746 F.2d 458, 465 (9th Cir. 1984). Keller may obtain additional
information about how to proceed as a self-represented party, as well as copies of the Federal Rules of Civil
Procedure and the District of Idaho Local Civil Rules, on the Court’s website:
http://www.id.uscourts.gov/district/forms_fees_rules/Civil_Rules.cfm.


SUCCESSIVE REVIEW ORDER – 6
